Filed 11/21/13 P. v. Garcia CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039574
                                                                    (Monterey County
           Plaintiff and Respondent,                                 Super. Ct. No. SS121749)

           v.

JESSE GARCIA,

           Defendant and Appellant.



           Defendant Jesse Garcia punched the victim numerous times resulting in the victim
lying motionless on the ground. Defendant then obtained a piece of wood and used it to
hit the motionless victim with “full force” several times in the head. The victim suffered
numerous injuries including a broken nose and a concussion. A witness videotaped the
assault.
           Defendant was charged by complaint with attempted murder (Pen. Code, §§ 187,
       1
664), assault with a deadly weapon (§ 245, subd. (a)(1)), assault by means of force likely
to cause great bodily injury (§ 245, subd. (a)(4)), and battery with serious bodily injury
(§ 243, subd. (d)). It was further alleged that he had personally used a deadly weapon
(§ 12022, subd. (b)) in the commission of the attempted murder and personally inflicted
great bodily injury (§ 12022.7, subd. (a)) in the commission of the attempted murder and


1
           Subsequent statutory references are to the Penal Code.
assault offenses. The complaint also alleged that defendant had suffered a prior strike
conviction (§ 1170.12) and served a prison term for a prior felony conviction (§ 667.5,
subd. (b)). The complaint was later amended to add an additional strike allegation.
       Defendant waived his rights, pleaded guilty to the assault with a deadly weapon
count, and admitted the great bodily injury, prior conviction, and prison prior allegations
in exchange for dismissal of the other counts and allegations and a stipulated prison term
of 12 years, with the understanding that one of the strikes would be stricken. Defendant
also waived his right to appeal and agreed not to collaterally attack his conviction or ask
to withdraw his plea. The court struck one of the two strikes. Defendant admitted to the
probation officer that he had committed the assault. He claimed that he assaulted the
victim because the victim had earlier assaulted him.
       The court imposed the stipulated 12-year prison term. Defendant timely filed a
notice of appeal, and the court granted his request for a certificate of probable cause.
       Appointed appellate counsel has filed an opening brief which states the case and
the facts but raises no issues. Defendant was notified of his right to submit written
argument on his own behalf but has failed to avail himself of the opportunity. Pursuant
to People v. Wende (1979) 25 Cal. 3d 436, we have reviewed the entire record and have
concluded that there are no arguable issues on appeal.
       The judgment is affirmed.




                                              2
                                _______________________________
                                Mihara, J.



WE CONCUR:




_____________________________
Elia, Acting P. J.




_____________________________
Grover, J.




                                  3